DETAILED ACTION
Claims Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 9, 2019.
Status of Claims
	Claims 1, 2, 4-11, 13, 14, 16-22 are pending. Claims 16-18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Claims 1, 2, 4-11, 13, 14, 19, 20 and 22 are under examination.
Claim Objections
Claim 20 is objected to because of the following informalities: It is suggested to place the conjunction “and” between the penultimate wherein clause and the last wherein clause. Appropriate correction is required.
Response to Arguments: The objection to claim 7 has been withdrawn as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The rejection basis is new as necessitated by amendment.
The rejection is new as necessitated by amendment.
Claims 1, 2, 4-11, 13, 14, 19, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 5 and 11 recite the limitations “wherein the ileal digestibility and the pepsin digestibility are measured according to the methods defined in the specification” or wherein ileal digestibility and the pepsin digestibility are measured according to the methods defined in the specification”. The claims are indefinite because (1) it is unclear what methods defined in the specification the limitation is referencing and (2) it is improper to import claim limitations from the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 2, 7, 8, 9, 10, 13, 14, 19, 20 and 22 which depend from claims 1, 4 or 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claims 1, 4 or 11. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


The rejection is new as necessitated by amendment.
Claims 19 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 recites the limitation “(ii) comprises subjecting the dried partly hydrolysed material to a chemical hydrolysis step with an acid to obtain the digestible hydrolysed material”. Claims 19 depends from claim 1. Claim 1, step (ii) recites obtaining the hydrolysed material to a chemical hydrolysis step with an strong mineral acid. Claim 19 is outside the scope of the subject matter of the claim upon which it depends (i.e., claim 1) because “an acid” is broader than “an strong mineral acid”. The limitation, therefore, does not further limit claim 1. Claim 22 which depends from claim 19 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as claim 22 incorporates by dependency the failure to further limit the claim upon which it depend of claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. An amendment such as “The method according to claim 1, wherein (i) further comprises drying the partly keratinaceous hydrolysed material and wherein (ii) comprises subjecting the dried partly keratinaceous hydrolysed material to a chemical hydrolysis step with a strong mineral acid to obtain the digestible hydrolysed material.”.
Response to Arguments: The rejection of claims 2 and 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are has been withdrawn as necessitated by amendment.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658